Citation Nr: 1703541	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  11-18 455A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from December 1967 to December 1969.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Indianapolis, Indiana, Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2011 VA Form 9, the Veteran requested a hearing before the Board; in a statement received in February 2016, he withdrew such request.  In August 2016, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA); the Board received the VHA opinion in January 2017.  


FINDINGS OF FACT

The Veteran served in combat; competent evidence established that he has a diagnosis of PTSD related to his combat service.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2015); 38 C.F.R. § 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, because service connection for PTSD is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice or duty to assist omission is harmless.



Legal Criteria

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Competent medical evidence is necessary where the determinative question is one requiring medical knowledge (such as whether a person has a diagnosis of PTSD).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  

The Veteran contends that he has PTSD resulting from his combat service in Vietnam.  His DD Form 214 form confirms that he was a Combat Action Ribbon and a Vietnam Cross of Gallantry with Palm Leaf.  It is not in dispute that he engaged in combat with the enemy, and is entitled to consideration of his claim under the relaxed evidentiary standards afforded in 38 U.S.C.A. § 1154(b).  

A December 2009 private psychologist's assessment notes axis I diagnoses of PTSD and dysthymic disorder (possible major depressive disorder).  The examiner conducted a mental status evaluation, interpreted a psychological test (Minnesota Multiphasic Personality Inventory II), and completed the Traumatic Symptoms checklist, the PCL-M, and the Mississippi Scale PTSD questions.  The report identifies the symptoms that support the diagnosis under DSM-IV-TR criteria, including major mood problems, depression, anxiety, agitation, anger, past suicidal ideation (but no intention), sleep disturbances, disturbing dreams and nightmares, and occasional hallucinations.  The provider noted that the Veteran's "trauma scales are also very significantly elevated...indicating significant Posttraumatic Stress Disorder symptomatology."    

In lay statements received in February 2010:  The Veteran described stressor events in Vietnam.  He reported that upon his return to the United States he had difficulty sleeping, and initially slept on an enclosed porch; several years later, he began sleeping in the basement so as to not scare his wife when he screamed in his sleep.  His wife reported that she met him approximately 12 years following his separation from service, and that after they moved in together, she witness his nightmares, including "yell[ing] at the top of his lungs, like he was being tortured and flar[ing] his arms and kick[ing] his legs and cuss[ing] at whoever was doing this to him."  She indicated that whenever a new war began, the Veteran became more depressed and experienced more frequent nightmares.  His daughter related that ever since she can remember he has experienced nightmares and screams during the night.  She noted that he does not talk about the war or Vietnam.
A February 2010 report by a VA staff physician notes a diagnosis of PTSD based on a positive PTSD screen.  On March 2010 VA psychiatric evaluation the axis I diagnoses were major depression and alcohol dependence.  The examiner concluded, "The Veteran does not meet the DSM-IV criteria for PTSD today."  The examiner noted that the Veteran's "eight-month stint of military service...did not elicit either stressors sufficient to lead to his claims [sic] disability."  However, the report reflects a lack of familiarity with the Veteran's record, as the Veteran was discharged following combat service in Vietnam, and it is not in dispute that he was exposed to a stressor event in service.  Therefore, the opinion offered is inadequate for rating purposes.  

A June 2014 VA Parkinson's disease examination report notes that the Veteran has moderate depression and moderate cognitive impairment or dementia as mental manifestations.    

On November 2014 VA PTSD examination, the examiner opined that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-V; major depressive disorder secondary to Parkinson's disease was diagnosed.  The opinion offered is inadequate for rating purposes, as the examiner did not acknowledge the December 2009 private provider's opinion which assigned diagnoses of PTSD and dysthymic disorder.  Furthermore, the rationale indicates that the Veteran's depression is due to, and fluctuates with, his Parkinson's disease; however, the factual record suggests that his depression preceded his diagnosis of Parkinson's. 

As there is conflicting medical evidence in the record regarding the nature and etiology of the Veteran's psychiatric disability, the Board sought an advisory medical opinion in the matter from VHA;.  In the opinion received in response in January 2017, the consulting psychiatrist (who reviewed the Veteran's entire file, including lay statements, postservice treatment records, and prior medical examination reports and cited to the lay statements, the December 2009 private psychological assessment of PTSD, and the February 2010 VA clinical record with a diagnosis of PTSD) concluded "There does not seem to be much doubt that the [the Veteran] suffered from PTSD for decades..."  He acknowledged the March 2010 VA examination finding that the Veteran did not meet the criteria for PTSD today (emphasis added), but explained that such a diagnosis is not made in a slice of time, but rather in consideration of whether history supports the diagnosis.  For example, an individual with controlled diabetes might show normal laboratory indices but still have the disease.  The VHA expert also noted that the Veteran "was most likely suffering from depression prior to his diagnosis of Parkinson's Disease."  The consultant explained that, "It is also very common for PTSD and depression to co-exist.  The pt.'s depression associated with his Parkinson's disease does not negate that he had depression for decades prior to the Parkinson's diagnosis."  

As the VHA consulting psychiatrist's opinion reflects familiarity with the complete record, considers the prior medical opinions in the record, and cites to clinical data and lay statements supporting the conclusion reached, the Board finds it the most probative evidence in this matter.  The Board finds no reason to question the expertise of VA's designated expert.  

Accordingly the Board finds that the record establishes that the Veteran has a diagnosis of PTSD related to combat stressors in service.  The criteria for establishing service connection for PTSD are met; service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


